Per Curiam.
Appellee herein on January 15, 1965, filed a verified motion to dismiss this appeal for the reason that appellant’s brief was not filed within thirty days after submission as required by Rule 2-15 of the Supreme Court, 1964 Revision.
The record discloses that the transcript and the assignment of errors herein were filed with the Clerk of this Court on October 12, 1964. On November 6, 1964, appellant filed his petition for extension of time to file brief. On November 10, 1964, appellant’s petition for extension of time was granted to and including *84December 11, 1964. No brief has been filed by appellant in this appeal.
Rule 2-15, supra, provides that if the brief is not filed within the time limited the Clerk shall enter an order dismissing the appeal unless petition for extension of time is on file. Members, etc. v. Adams (1960), 240 Ind. 280, 282, 163 N. E. 2d 745.
Appellee’s verified motion to dismiss is hereby sustained; and the Clerk of this court is hereby ordered to dismiss the appeal herein for failure to comply with Rule. 2-15, supra.
Note. — Reported in 205 N. E. 2d 178.